DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species II in the reply filed on 5/23/2022 is acknowledged.  The traversal is on the ground(s) that claim 5 is generic to Species I, II, III and should be included in Species II.  The examiner agrees that claim 5 is generic and was inadvertently left out of the claims corresponding to Species II.
Although no argument was made, Applicant suggests that claims 15 and 16 are also part of Species II.  The examiner cannot agree.  Claims 15 and 16 are directed to a filter processing corresponding to Species III (fig. 18 embodiment).  This feature is mutually exclusive to the blur correction effect determination unit of the Species II (fig. 14 embodiment.)  Therefore, the examiner claims are 1-3, 5-14, and 18-20. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, 9-10, 13-14, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okada et al. (US 2008/0186386 A1).
Regarding claim 1, Okada discloses 
An apparatus (100; fig. 1) comprising: 
at least one processor (110; fig. 1); and 
at least a memory coupled to the at least processor storing instructions that, when executed by the at least processor, cause the at least processor to function as ([0050]): 
a subject detection unit (Controller 110 at S903; fig. 13) configured to detect a specific subject in an input image and output subject information ([0079]-[0090]); 
an acquisition unit (Controller 110 at S902; fig. 13) configured to acquire camera information required to estimate an image-capturing state (Whether or not the camera is in a face detection mode is camera information.); 
an estimation unit (Controller 110 at S904; fig. 13) configured to estimate a target of interest in an image using the subject information and the camera information (S904 detects if the target is a face or not based on S902 and S903) 
a first motion detection unit (Controller 110 at S907-S908) configured to detect background motion and subject motion in an input image (A motion vector of each block of the image is detected.  This includes blocks that include a face and blocks that include a background; fig. 13); 
a conversion unit (Controller 110 at S915; fig. 13) configured to convert the detected background motion and the detected subject motion to a first blur correction amount for correcting background blur and a second blur correction amount for correcting subject blur, respectively (The background motion vectors are multiplied by the default weighting factor and the subject motion vectors are multiplied by a different weighting factor.); and 
a correction amount calculation unit (Controller 110 at S916; fig. 13) configured to, based on the estimated target of interest, combine the first blur correction amount and the second blur correction amount and generate a final blur correction amount (A resultant global motion vector is supplied to the shake correction unit based on the weighted vectors; [0155]).

Regarding claim 2, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, wherein the first motion detection unit detects a motion vector of the input image and separates the motion vector into a first motion vector indicative of background motion and a second motion vector indicative of subject motion (S908; fig. 13; If the motion vector is in a block that does not include a face, it is considered a first motion vector indicative of background motion and if the motion vector is in a block that does include a face, it is considered a second motion vector indicative of subject motion.), and
wherein the conversion unit converts the first motion vector and the second motion vector to the first blur correction amount and the second blur correction amount, respectively ([0155]; S915; Each motion vector is weighted depending on whether it is a background motion vector or a subject motion vector.). 


Regarding claim 5, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, wherein the subject information includes at least one of subject position and size (Area and location; [0081]), subject person-likeness, and subject motion. 

Regarding claim 6, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, wherein the camera information includes at least one of image capture mode (Face detection mode; S901; fig. 13), shutter speed, AF area information, focal length, user instruction information, inertial sensor information, depth information, and line-of-sight information. 

Regarding claim 7, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, wherein the estimation unit (Controller 110 at S904), based on at least one of the subject information and the camera information, calculates at least one of a background degree indicative of a degree to which a background is the target of interest and a subject degree indicative of a degree to which a subject is the target of interest (By determining NO at S904, it can be said that the controller has determined a high probability that the target of interest is a background and by determining Yes at S904, it can be said that the controller has determined a high probability that the target of interest is a subject.  The subject degree is further determined based on the likelihood of a face being a face; equation (1); [0123]). 


Regarding claim 9, Okada discloses everything claimed as applied above (see claim 2), in addition, Okada discloses, wherein the at least one processor (110) is configured to further function as a determination unit configured to determine an effect of blur correction based on the second blur correction amount (S909; The effect of blur correction can be the weight calculated based on the face information.) and a display unit (161; [0067]) configured to display the input image and a display item corresponding to a determination result by the determination unit (The subject within the displayed image can be interpreted as the “display item” as it corresponds to the correction amount calculated at S916.), and 
wherein the determination unit, based on at least one of the target of interest, the first blur correction amount and the second blur correction amount, reliability of the subject information, reliability of the second motion vector, a - 54 -10291970US01 separation degree between the first motion vector and the second motion vector, and an upper limit of a blur correction amount, determines an effect of blur correction based on the second blur correction amount (The effect of blur correction calculated at S909 is based on a reliability of the subject information (likelihood that the subject is a face); [0083]). 

Regarding claim 10, Okada discloses everything claimed as applied above (see claim 9), in addition, Okada discloses, 
wherein the determination unit determines the effect of the blur correction based on the second blur correction amount to be higher in a case in which a degree to which a subject is the target of interest is a first value compared to a case in which the degree is a second value less than the first value (As disclosed in equation 1, the higher the likelihood that a face is a face (degree to which a subject is the target of interest) the higher the weight; [0123]). 

Regarding claim 13, Okada discloses everything claimed as applied above (see claim 9), in addition, Okada discloses, wherein the determination unit determines the effect of the blur correction based on the second blur correction amount to be present when a state in which the effect of the blur correction based on the second blur correction amount is higher than a predetermined threshold has continued for a predetermined amount of time or longer (Any time it is determined at S909 what the weight factor is, an effect of the blur correction can be said to be determined to be present.  The time it takes the processor to determine the weighting factor reads on the predetermined time.). 

Regarding claim 14, Okada discloses everything claimed as applied above (see claim 9), in addition, Okada discloses, wherein the display unit displays a first display item corresponding to a blur correction based on the first blur correction amount when the effect of the blur correction based on the second blur correction amount is determined by the determination unit to not be present (The background subject itself can read on the “first display item”.  In a case where there is no face, the shake correction would be based solely on the first blur correction amount.  The corrected background is displayed; fig. 13; [0067])  and displays a second display item corresponding the blur correction based on the second blur correction amount when the effect of the blur correction based on the second blur correction amount is determined to be present (The subject image itself can read on “second display item”.  In a case where there is a face, the shake correction is determined using the second blur correction amount.  Therefore, the displayed corrected face would be the second display item; fig. 13; [0067]). 

Regarding claim 18, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, an image capture device (120; fig. 1) configured to capture a subject image and generate an input image. 

Regarding claim 19, it discloses a method for implementing the apparatus of claim 1. Thus, claim 19 is an inherent variation of claim 1 and is interpreted and rejected for the same reasons as stated above (see claim 1).

	Regarding claim 20, it recites similar limitations to claim 1 and is therefore rejected for the same reasons as stated above (see claim 1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Miyazawa (US 2018/0063436 A1).
Regarding claim 3, Okada discloses everything claimed as applied above (see claim 1), in addition, Okada discloses, wherein the acquisition unit further acquires a signal from an angular velocity sensor (200; fig. 1) configured to detect shake of an image capture device, 
wherein the first motion detection unit detects a motion vector of the input image (S907) and separates the motion vector into a first motion vector indicative of background motion and a second motion vector indicative of subject motion (S908).
However, Okada, fails to explicitly disclose converting the shake detected by the angular velocity sensor to the first blur correction amount.  However, the examiner maintains that it was well known in the art to provide this, as taught by Miyazawa. 
In a similar field of endeavor, Miyazawa discloses wherein the conversion unit converts the shake detected by the angular velocity sensor (Microcomputer 101 at S527) and the second motion vector (Microcomputer 101 at S515) to the first blur correction amount (S531) and the second blur correction amount (S517), respectively.
Okada teaches motion vectors to determine motion of the background and the subject.  Miyazawa teaches using angular velocity to determine the background motion and motion vectors to determine the subject motion.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Okada by applying the technique of using angular velocity to determine the background motion to achieve the predictable result of reducing the amount of computations.

Regarding claim 8, Okada discloses everything claimed as applied above (see claim 2), in addition, Okada discloses, wherein the first motion detection unit (Controller 110 at S907-S908), based on the subject information…separates the motion vector into the first motion vector and the second motion vector (S908, S909, S910; fig. 13). 
However, Okada, fails to explicitly disclose separating the motion vector into the first and second motion vector based on the amount of the motion vector.  However, the examiner maintains that it was well known in the art to provide this, as taught by Miyazawa. 
In a similar field of endeavor, Miyazawa discloses wherein the first motion detection unit (Microcomputer 101 at S507-509,S515, S527), based on the subject information and an amount of the motion vector (S514), separates the motion vector into the first motion vector and the second motion vector (S515 and S527; fig. 5).
Okada teaches separating the motion vectors into subject motion vectors and background motion vectors based on the subject information.  Miyazawa teaches separating the motion vectors into subject motion vectors and background motion vectors based on the subject information and the amount of the motion vector.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve Okada by applying the technique of separating the motion vectors based on the amount of the motion vector to achieve the predictable result of improving the reliability of the motion vectors.

	
	
	
Allowable Subject Matter
Claims 11 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 11, the prior art of record fails to disclose determining the effect of the blur correction based on the second blur correction amount to be higher in a case in which an absolute value of a difference between the first blur correction amount and the second blur correction amount is a third value compared to a case in which the absolute value of the difference is a fourth value less than the third value.

Regarding claim 12, the prior art of record fails to disclose determining the effect of the blur correction based on the second blur correction amount to be higher in a case in which a value obtained by subtracting the second blur correction amount from the upper limit of the blur correction amount is a fifth value compared to a case in which the value is a sixth value less than the fifth value.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Konishi (US 2021/0203850 A1) teaches determining what the main subject is and calculating a blur correction accordingly.

Narita (US 2014/0354834 A1) teaches obtaining camera information and then selecting a shake correction type based on the camera information.

Endo (US 2008/0231715 A1) teaches determining if a face is present and then performing a type of shake correction depending on the determination.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/           Primary Examiner, Art Unit 2696                                                                                                                                                                                             	6/17/2022